Exhibit 10.1
TERMINATION, AMENDMENT AND BUY-BACK AGREEMENT TO
DISTRIBUTOR AGREEMENT
THIS TERMINATION, AMENDMENT AND BUY-BACK AGREEMENT TO DISTRIBUTOR AGREEMENT
(“Termination Agreement”) is made and entered into as of this 7th day of
October, 2010, by and among Aesculap, Inc. (“Distributor”), MISONIX, INC.
(“Misonix”) and Fibra-Sonics (NY) Inc., a wholly-owned subsidiary of Misonix and
successor in interest to Fibra Sonics, Inc. (“F-S”).
BACKGROUND
WHEREAS, Distributor and F-S (Misonix, in the case of the Third and Fourth
Amendments described below) entered into a Distributor Agreement dated
November 1999, as amended by the First Amendment to Distributor Agreement dated
June 30, 2003, the Second Amendment to Distributor Agreement dated June 22,
2005, the Third Amendment to Distributor Agreement dated November 16, 2006, and
the Fourth Amendment to Sonastar Distributor Agreement dated September 22, 2008
(as amended, the “Distributor Agreement”), pursuant to which Distributor was a
distributor for F-S of the Products as set forth in the Distributor Agreement;
WHEREAS, the Distributor Agreement expired in accordance with its terms on
June 30, 2009;
WHEREAS, pursuant to Section 9f of the Distributor Agreement, F-S is obligated
to continue to supply Distributor with accessories;
WHEREAS, Misonix has to date been fulfilling the obligations of F-S under
Section 9f of the Distributor Agreement;
WHEREAS, the parties desire to terminate Misonix’s obligations under Section 9f
of the Distributor Agreement and provide for Misonix to buy back Product from
Distributor, assume responsibility of servicing the Products sold by Distributor
to Sonastar Customers (as defined below) and purchase Distributor’s rights to
sell procedure packs to Sonastar Customers as set forth in this Termination
Agreement; and
WHEREAS, the foregoing also requires that certain provisions of the Distributor
Agreement stated to survive the termination of the Distributor Agreement no
longer shall survive such termination or shall be amended.
NOW THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
AGREEMENT
1. Background Provisions; Defined Terms. The Background paragraphs set forth
above are hereby incorporated in this Termination Agreement as if fully set
forth herein. Any capitalized terms not defined in this Termination Agreement
shall have the same meanings ascribed to such terms in the Distributor
Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Termination of Distributor Agreement. Except as otherwise set forth on
Exhibit 5, the parties hereby mutually agree to terminate, as of October 15,
2010 (the “Termination Date”) (i) Misonix’s obligations under Section 9f of the
Distributor Agreement and (ii) Distributor’s rights to sell procedure packs (the
“Sale Rights”) to the Sonastar Customers. In connection with the termination of
Misonix’s obligations under Section 9f of the Distributor Agreement, and
notwithstanding anything to the contrary in the Distributor Agreement, the
respective obligations of Distributor, Misonix and F-S and terms of the buyback
of Products by Misonix from Distributor shall be in accordance with the relevant
sections below. The parties agree and acknowledge that as of the date hereof, no
party is in breach of the Distributor Agreement.
3. Current Business. On the Termination Date, in consideration of the purchase
and sale of (i) Distributor’s current service contracts for the Products
(“Sonastar Contracts”), customer list and customers currently evaluating the
Products all with respect to the sale and servicing of the Products (the
“Customer List”) and (ii) the Sale Rights, Misonix shall pay Distributor
$800,000 (the “Current Business Amount”) by wire transfer of immediately
available funds and pursuant to written wire transfer instructions delivered by
Distributor to Misonix. Misonix shall assume all rights, responsibilities and
obligations pursuant to and under the (i) Sonastar Contracts and Customer List
and (ii) the Sale Rights, including without limitation, the sale of accessory
Products and servicing and training of the Products to the customers with
Sonastar Contracts (the “Sonastar Customers”). A list of the (i) Sonastar
Contracts, (ii) the Customer List and (iii) sales history setting forth the
location of all Sonastar systems and the prices paid by each customer for
disposable Products is attached as Exhibit 1 hereto. Distributor will provide
Misonix with true and complete copies of all Sonastar Contracts promptly after
the execution of this Termination Agreement.
4. Transition. Misonix and Distributor agree to institute a transition period
beginning at the conclusion of the Inspection (as defined below) and ending on
or about October 15, 2010 during which time Distributor and Misonix shall
(i) send a letter or letters to the Sonastar Customers notifying them of the
assignment of the obligations under the Sonastar Contracts over to Misonix and
(ii) to the extent requested by Misonix, arrange introductory meetings between
the Sonastar Customers and the applicable sales representative of Misonix. The
text of each such letter shall be mutually agreed upon by the parties.
5. Terms of Purchase of Products by Misonix. Misonix agrees to repurchase from
Distributor the current inventory of (i) new Products held by Distributor at the
price Distributor paid for such Products and (ii) used Products used by
Distributor for demonstration and/or loaner purposes at the prices equal to
Distributor’s book-value as of July 31, 2010 for such Products. A current
inventory listing of new and used Products, including buyback prices as defined
above (collectively, the “Buyback Amount”), is attached as Exhibit 2 hereunder
(Exhibit 2 shall consist of a 2a, 2b and 2c and Exhibit 2a shall list the new
capital Products, Exhibit 2b shall list the used capital Products, and
Exhibit 2c shall list the new disposable Products). Misonix shall pay
Distributor the Buyback Amount in four (4) equal consecutive quarterly
installments due no later than ten (10) days after the close of each calendar
quarter with the first such payment due no later than January 10, 2011. Each
installment payment shall be paid by wire transfer of immediately available
funds pursuant to the wire transfer instructions delivered pursuant to Section 3
above. In addition, in the event Distributor has other used Products in its
inventory, Misonix shall have the option to purchase such used Products at a
mutually agreed upon price, which shall be attached as Exhibit 3 and such
purchase price shall be included in the Buyback Amount. Prices and intent to
purchase the Products on Exhibit 3 must be agreed by November 19, 2010.

 

2



--------------------------------------------------------------------------------



 



6. Inspection of Products. On or about October 6, 2010, Misonix may inspect the
new Products at Distributor’s Hazelwood, Missouri location for the purposes of
confirming that such Products exist as described (the “Inspection”). Misonix
acknowledges and agrees that the Products listed on Exhibit 2 will not be
finalized until the Termination Date, as Distributor will be accepting purchase
orders from the Sonastar Customers and potential new customers up to the
Termination Date. To the extent Product is sold between the date of this
Agreement and the Termination Date, such Product and its corresponding purchase
price shall be removed from Exhibit 2 and the Buyback Amount shall be adjusted
accordingly.
7. Distributor’s Representations and Warranties.
Distributor represents and warrants to Misonix that each statement in this
Section 7 is true and correct as of the date hereof and as of the Termination
Date.
(a) Organization and Good Standing. Distributor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California, and has all requisite power to own, lease and operate its
properties and to carry on its business as now being conducted.
(b) Authority and Enforceability. Distributor has the requisite power and
authority to enter into this Termination Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder. The
execution and delivery of this Termination Agreement, the consummation of the
transactions contemplated hereby and the performance of the obligations
hereunder have been duly authorized by all necessary action on the part of
Distributor and no other consent, action or proceedings on the part of
Distributor to authorize this Termination Agreement or to consummate the
transactions contemplated hereby are required. This Termination Agreement has
been duly executed and delivered by Distributor and, assuming due authorization,
execution and delivery by Misonix and F-S, constitutes the valid and binding
obligation of Distributor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
creditors’ rights generally, and (ii) the availability of injunctive relief and
other equitable remedies.
(c) No Conflicts; Consents.
(i) The execution and delivery of this Termination Agreement by Distributor does
not, and the performance by Distributor of its obligations hereunder and the
consummation by Distributor of the transactions contemplated hereby (with or
without the giving of notice or lapse of time, or both) will not, (i) violate
the provisions of any of the charter documents of Distributor, (ii) violate or
constitute a default, an event of default or an event creating rights of
acceleration, termination, cancellation, imposition of additional obligations or
loss of rights, or require a consent to assignment, under any contract (A) to
which Distributor is a party, (B) of which Distributor is a beneficiary or
(C) by which Distributor or any of its assets are bound, (iii) violate or
conflict with any law, authorization or order applicable to Distributor, or give
any governmental entity or other person the right to challenge any of the
transactions contemplated by this Termination Agreement or to exercise any
remedy, obtain any relief under or revoke or otherwise modify any rights held
under, any such law, authorization or order, or (iv) result in the creation of
any liens upon any of the assets owned or used by Distributor.

 

3



--------------------------------------------------------------------------------



 



(ii) No authorization or order of, registration, declaration or filing with, or
notice to, any governmental entity or other person is required by or with
respect to Distributor in connection with the execution and delivery of this
Termination Agreement and the transactions contemplated by this Termination
Agreement.
(d) Title to Products. Distributor has good and transferable title to the
Products, free and clear of any and all liens.
(e) Intentionally Omitted.
(f) Absence of Certain Changes or Events. (i) No Sonastar Contract has been
modified, (ii) no rights under any Sonastar Contract have been waived or
accelerated and (iii) no Sonastar Contract has been terminated or cancelled.
(g) Litigation.
(i) There is no action, suit or proceeding, claim, arbitration, litigation or
investigation pending or, to the knowledge of Distributor, threatened against or
affecting Distributor, that challenges or seeks to prevent, enjoin or otherwise
delay the transactions contemplated by this Termination Agreement.
(ii) There is no unsatisfied judgment, penalty or award, in each case related to
the Sonastar Contracts or the Products, against or affecting Distributor or any
of its assets, properties or rights.
(h) Insurance.
(i) Distributor has maintained in effect, and will maintain in effect for
eighteen (18) months, adequate insurance coverage for Distributor in amounts and
against all risks normally insured by persons possessing similar assets or
operating similar businesses in similar locations and which is sufficient for
compliance with all laws and Sonastar Contracts to which Distributor is a party
or by which Distributor is bound in connection with the Sonastar Contracts and
the Products. All such coverage is in full force and effect, all premiums with
respect thereto have been paid to the extent due, and no notice of cancellation,
termination or non renewal has been received by Distributor with respect to any
such policy. There are no pending claims under any of such coverage with respect
to the business as to which coverage has been questioned, denied or disputed by
the insurer or in respect of which the insurer has reserved its rights.
(ii) All insurable claims with respect to the business have been tendered to the
insurance carriers and no claims are being handled under a reservation of rights
letter.
(iii) To the knowledge of Distributor, there are no historical gaps in coverage
with respect to the Sonastar Contracts.
(i) Product Warranty.
(i) There are no warranties (express or implied) outstanding with respect to any
Products currently or formerly distributed or any services rendered, by
Distributor, beyond that set forth in the standard conditions of sale or
service, copies of which are included in Exhibit 1.

 

4



--------------------------------------------------------------------------------



 



(ii) Each Product distributed by Distributor has been in conformity with (1) to
the best knowledge of Distributor after reasonable inquiry, all applicable
contractual commitments and, (2) to the commercially reasonable knowledge of
Distributor, warranties in all respects.
(j) Brokers or Finders. Distributor represents that no agent, broker, investment
banker or other firm or person is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Termination Agreement.
(k) Completeness of Disclosures. No representation or warranty by Distributor in
this Termination Agreement, and no statement made by Distributor in any
certificate or other document furnished or to be furnished to Misonix pursuant
hereto, contains any untrue statement of a material fact or omits to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not misleading. Except as specifically set forth in
this Termination Agreement, there are no facts or circumstances of which
Distributor is aware that could be expected to have, individually or in the
aggregate, a material adverse effect on the transactions contemplated by this
Termination Agreement.
8. Misonix Representations and Warranties.
Misonix represents and warrants to Distributor that each statement contained in
this Section 8 is true and correct as of the date hereof and as of the
Termination Date.
(a) Organization and Good Standing. Each of Misonix and F-S is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of New York and has all requisite power to own, lease and operate its
properties and to carry on its business as now being conducted.
(b) Authority and Enforceability. Each of Misonix and F-S has the requisite
power and authority to enter into this Termination Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder. The
execution and delivery of this Termination Agreement, the consummation of the
transactions contemplated hereby and the performance of the obligations
hereunder have been duly authorized by all necessary action on the part of
Misonix and F-S and no other consent, action or proceedings on the part of
Misonix or F-S to authorize this Termination Agreement or to consummate the
transactions contemplated hereby are required. This Termination Agreement has
been duly executed and delivered by Misonix and F-S and, assuming due
authorization, execution and delivery by Distributor constitutes the valid and
binding obligations of Misonix and F-S, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.

 

5



--------------------------------------------------------------------------------



 



(c) No Conflicts; Consents.
(i) The execution and delivery of this Termination Agreement by Misonix and F-S
does not, and the performance by Misonix and F-S of their obligations hereunder
and the consummation by Misonix and F-S of the transactions contemplated hereby
(with or without the giving of notice or lapse of time, or both) will not,
(i) violate the provisions of any of the charter documents of Misonix or F-S,
(ii) violate or constitute a default, an event of default or an event creating
rights of acceleration, termination, cancellation, imposition of additional
obligations or loss of rights, or require a consent to assignment, under any
contract (A) to which Misonix or F-S is a party, (B) of which either Misonix or
F-S is a beneficiary or (C) by which Misonix or F-S or any of their assets are
bound, (iii) violate or conflict with any law, authorization or order applicable
to Misonix or F-S, or give any governmental entity or other person the right to
challenge any of the transactions contemplated by this Termination Agreement or
to exercise any remedy, obtain any relief under or revoke or otherwise modify
any rights held under, any such law, authorization or order, or (iv) result in
the creation of any liens upon any of the assets owned or used by Misonix or
F-S.
(ii) No authorization or order of, registration, declaration or filing with, or
notice to, any governmental entity or other person is required by or with
respect to Misonix or F-S in connection with the execution and delivery of this
Termination Agreement and the consummation of the transactions contemplated by
this Termination Agreement.
(d) Litigation. There is no action, suit or proceeding, claim, litigation or
investigation pending, or to the knowledge of Misonix or F-S threatened against
or affecting Misonix or F-S, that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Termination Agreement.
(e) Insurance. Misonix and F-S (through Misonix’s coverage) have each maintained
in effect, and will maintain in effect for eighteen (18) months, adequate
insurance coverage for Misonix and F-S in amounts and against all risks normally
insured by persons possessing similar assets or operating similar businesses in
similar locations and which is sufficient for compliance with all laws, their
respective businesses, and in the case of Misonix, the Sonastar Contracts and
Sales Rights which Misonix is purchasing. All such coverage is in full force and
effect, all premiums with respect thereto have been paid to the extent due, and
no notice of cancellation, termination or non renewal has been received by
Misonix or F-S with respect to any such policy. There are no pending claims
under any of such coverage with respect to the business as to which coverage has
been questioned, denied or disputed by the insurer or in respect of which the
insurer has reserved its rights.
(f) Brokers or Finders. Misonix and F-S represent, as to itself and its
affiliates, that no agent, broker, investment banker or other firm or person is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Termination Agreement.
(g) Completeness of Disclosures. No representation or warranty by Misonix or F-S
in this Termination Agreement, and no statement made by Misonix or F-S in any
certificate or other document furnished or to be furnished to Distributor
pursuant hereto, contains any untrue statement of a material fact or omits to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading. Except as specifically set
forth in this Termination Agreement, there are no facts or circumstances of
which Misonix or F-S is aware that could be expected to have, individually or in
the aggregate, a material adverse effect on the transactions contemplated by
this Termination Agreement.

 

6



--------------------------------------------------------------------------------



 



9. No Other Warranty. EXCEPT FOR THE WARRANTIES SET FORTH IN SECTION 7 ABOVE,
DISTRIBUTOR MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND DISTRIBUTOR SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OF QUALITY, WARRANTY OF MERCHANTABILITY, OR
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL DISTRIBUTOR BE
LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, SUSTAINED OR INCURRED IN CONNECTION WITH THE PRODUCT(S) OR CAUSED
BY DEFECTS IN PRODUCT(S), REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT OR OTHERWISE, AND WHETHER OR NOT SUCH DAMAGES WERE FORESEEABLE OR
UNFORESEEABLE.
10. Product Labels. Misonix agrees that it will not sell or make available for
sale any Products with Distributor’s name or label on such Products, nor shall
Misonix otherwise sell or make available for sale any Products under
Distributor’s name. Within 30 days after the Termination Date, Misonix shall
(i) affix appropriate labels to all generator Products, including without
limitation, the generator Products at customer locations for customers with
Sonastar Contracts and/or potential customers who may be evaluating the Products
and (ii) remove any labels on the generator Products wherever located that have
Distributor’s name or contact information or in any way reference Distributor,
such that the customers may clearly identify that Misonix is to be contacted for
any product ordering, questions or repair needs. Distributor agrees to cooperate
with Misonix at Misonix’s reasonable request in making the label changes set
forth above, and each party shall be responsible for its own costs with respect
thereto.
11. Promissory Note. On the Termination Date, in addition to the payment of the
Current Business Amount to Distributor, Misonix shall issue a Promissory Note in
the form as set forth on Exhibit 4 attached hereto in favor of Distributor for
the full Buyback Amount, to be payable to Distributor by wire transfer in
accordance with Section 5 above.
12. Confidentiality. Neither party shall disclose the terms of this Termination
Agreement to any other person or entity outside its organization and affiliates
that have a need to know such terms for purposes of fulfilling such party’s
obligations hereunder. For purposes of this provision, Misonix and F-S
acknowledge and agree that neither shall disclose the existence or subject
matter of this Termination Agreement with its product distributors and sales
force or customers and potential customers until such time that Distributor
sends its notification letter to the Sonastar Customers as described in
Section 4 above. No party shall make any public announcement concerning the
terms of this Termination Agreement unless such party receives prior written
approval by the other parties. Notwithstanding anything to the contrary
contained in the foregoing, Distributor acknowledges and agrees that after the
Termination Date Misonix will (i) have to file a Current Report on Form 8-K with
the U.S. Securities and Exchange Commission reporting the consummation of the
transactions contemplated by this Termination Agreement which Current Report
will have a copy of this Termination Agreement attached as an exhibit and
(ii) issue a press release, which press release will be subject to Distributor’s
prior approval (such approval not to be unreasonably withheld).
13. Restrictive Covenants.
(a) Distributor covenants that, commencing on the Termination Date and ending on
the eighteen (18) month anniversary of the Termination Date (the “Noncompetition
Period”), and provided that Misonix has made all payments due and owing under
this Agreement on their respective due dates, Distributor shall not, in the
Territory (as defined in the Distributor Agreement), engage in, or permit
Distributor’s name to be used in connection with, (x) the development, selling,
repair, servicing or testing new or used ultrasonic surgical aspiration
equipment including consumable accessories used in conjunction therewith, and
(y) performing training for the use, service, repair and maintenance for the
equipment set forth in (x) above (collectively, the “Restricted Business”).

 

7



--------------------------------------------------------------------------------



 



(b) Distributor covenants that during the Noncompetition Period, and provided
that Misonix has made all payments due and owing under this Agreement on their
respective due dates, it will not (i) call on or solicit any person for purposes
of business relating to the ultrasonic surgical aspiration business who or which
is, at that time, or has been within one year prior thereto, a customer of
Distributor ; or (ii) solicit the employment of or hire any person who at the
time of such solicitation or hiring or who within one year prior thereto, is or
was employed by, or a consultant of, Misonix on a full or part-time basis;
provided, however, that the foregoing shall not prohibit Distributor from
soliciting any such individual solely pursuant to a general advertisement for
employment. Misonix and F-S each covenants that during the Noncompetition
Period, it will not solicit the employment of or hire any person who at the time
of such solicitation or hiring or who within one year prior thereto, is or was
employed by, or a consultant of, Distributor on a full or part-time basis;
provided, however, that the foregoing shall not prohibit Misonix or F-S from
soliciting any such individual solely pursuant to a general advertisement for
employment. Distributor, Misonix and F-S each covenant that during the
Noncompetition Period it will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action that may, directly or indirectly, disparage or be damaging to
the other parties or any of their respective officers, directors, employees,
advisors, businesses, or reputation.
(c) The parties each acknowledge that the restrictions contained in this
Section 13 are reasonable and necessary to protect the legitimate interests of
the other parties and constitute a material inducement to the other parties to
enter into this Termination Agreement and consummate the transactions
contemplated by this Termination Agreement. The parties acknowledge that any
violation of this Section 13 may result in irreparable injury to the other
parties and agrees that the affected party shall be entitled to seek preliminary
and permanent injunctive relief as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Section 13, which rights shall be cumulative and in addition to any other rights
or remedies to which such party may be entitled. Without limiting the generality
of the foregoing, the Noncompetition Period shall be extended for an additional
period equal to any period during which a party is in breach of its obligations
under this Section 13.
(d) In the event that any covenant contained in this Section 13 should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable law. The covenants
contained in this Section 13 and each provision thereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
14. Surviving Terms of Distributor Agreement. Notwithstanding anything to the
contrary contained in Section 9f of the Distributor Agreement, the following
provisions of the Distributor Agreement shall survive the expiration thereof for
the time periods set forth below, if any: (i) Section 6; (ii) Section 8e for
(1) year from the Termination Date; (iii) Section 10 except that clause d of
Section 10 is deleted and superseded by the provisions of this Termination
Agreement; (iv) Section 12 for one (1) year from the Termination Date;
(v) Section 11a; and (vi) Section 13.

 

8



--------------------------------------------------------------------------------



 



15. Indemnification. Subject to the other parties’ compliance with their
obligations hereunder, Misonix and Distributor each agree to indemnify, defend
and hold harmless the other from and against any assessments, liabilities,
losses, damages, costs and expenses (including without limitation interest,
penalties and disbursements, but, excluding attorneys fees, other than
reasonable fees of attorneys retained by the indemnified party to assert such
defense) arising out of or relating to any demands, claims, actions, causes of
action or proceedings asserted by a third party which results from or arises out
of a material breach by the other party of the terms and conditions of this
Termination Agreement or any misrepresentation or material breach of the
representations made by such party in this Termination Agreement.
16. Miscellaneous.
(a) Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. In the event such communications are
delivered by facsimile, such communication shall also be followed by a mailed
copy. Such communications, to be valid, must be addressed as follows:
If to Distributor, to:
Aesculap, Inc.
3773 Corporate Parkway
Center Valley, PA 18034
Attn: VP Marketing
Facsimile:
With a required copy to (which shall not constitute notice to Distributor):
Scarlett Spence, Esq.
Aesculap, Inc.
3773 Corporate Parkway
Center Valley, PA 18034
Facsimile: 610-849-5211
If to Misonix or F-S, to:
MISONIX, INC.
1938 New Highway
Farmingdale, NY 11735
Attn: Michael A. McManus, Jr.
Facsimile: 631-694-5740

 

9



--------------------------------------------------------------------------------



 



With a required copy to (which shall not constitute notice to Misonix or F-S):
Wilk Auslander LLP
675 Third Avenue
New York, NY 10017
Attn: Joel I. Frank, Esq.
Facsimile: 212-752-6380
or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.
(b) Amendments and Waivers.
(i) Any provision of this Termination Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Termination Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.
(ii) No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
(iii) To the maximum extent permitted by applicable law, (i) no waiver that may
be given by a party shall be applicable except in the specific instance for
which it was given and (ii) no notice to or demand on one party shall be deemed
to be a waiver of any obligation of such party or the right of the party giving
such notice or demand to take further action without notice or demand.
(c) Expenses. Each party shall bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby, including all
legal, accounting, financial advisory, consulting and all other fees and
expenses of third parties, whether or not the transactions contemplated by this
Termination Agreement are consummated.
(d) Successors and Assigns. This Termination Agreement may not be assigned by
any party hereto without the prior written consent of the other party(ies).
Subject to the foregoing, all of the terms and provisions of this Termination
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.
(e) Governing Law. This Termination Agreement and the Exhibits hereto shall be
governed by and interpreted and enforced in accordance with the laws of the
State of New York, without giving effect to any choice of law or conflict of
laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

10



--------------------------------------------------------------------------------



 



(f) Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of (a) the State of New York, and (b) the federal court for the
Southern District of the State of New York, for the purposes of any action
arising out of this Termination Agreement or any transaction contemplated by
this Termination Agreement. Each party agrees to commence any such action either
in the federal court for the Southern District of the State of New York, or if
such action may not be brought in such court for jurisdictional reasons, in the
state courts of the State of New York. Each party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action in the State of New York with respect to any matters to which it has
submitted to jurisdiction in this Section 15(f). Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action
arising out of this Termination Agreement or the transactions contemplated by
this Termination Agreement in the State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS TERMINATION AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
(g) Counterparts. This Termination Agreement may be signed in any number of
counterparts by the parties hereto, all of which taken together shall constitute
one and the same instrument. This Termination Agreement, to the extent signed
and delivered by means of a facsimile machine or as an attachment to an
electronic mail message in “pdf” or similar format, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party to this Termination
Agreement shall raise the use of a facsimile machine or electronic mail
attachment in “pdf” or similar format to deliver a signature or the fact that
any signature was transmitted or communicated through the use of a facsimile
machine or as an attachment to an electronic mail message in “pdf” or similar
format as a defense to the formation of a contract and each such party forever
waives any such defense. A facsimile signature or electronically scanned copy of
a signature shall constitute and shall be deemed to be sufficient evidence of a
party’s execution of this Agreement, without necessity of further proof. Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Termination Agreement to produce or account for more than one such
counterpart.
(h) Third Party Beneficiaries. No provision of this Termination Agreement is
intended to confer upon any person other than the parties hereto any rights or
remedies hereunder.
(i) Entire Agreement. This Termination Agreement and the other documents,
instruments and agreements specifically referred to herein or therein or
delivered pursuant hereto or thereto set forth the entire understanding of the
parties hereto with respect to the transactions contemplated by this Termination
Agreement. All Exhibits referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Except as otherwise provided herein,
any and all previous agreements and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this Termination Agreement.
(j) Captions. All captions contained in this Termination Agreement are for
convenience of reference only, do not form a part of this Termination Agreement
and shall not affect in any way the meaning or interpretation of this
Termination Agreement.
(k) Severability. Subject to Section 12(d), any provision of this Termination
Agreement which is invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11



--------------------------------------------------------------------------------



 



(l) Further Assurances. Each of the parties agrees that it will from time to
time on or after the Termination Date promptly do, execute, acknowledge and
deliver and will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, certificates, bills of sale, assignments, transfers,
conveyances, powers of attorney and other documents as may be reasonably
requested by any of the other parties for better assigning, transferring,
granting, conveying and conferring right, title and interest to Misonix of the
Sonastar Contracts and Customer List, the Products and the Sale Rights.
IN WITNESS WHEREOF, the parties have executed and delivered this Termination
Agreement as of the day and year first above written.

                      Aesculap, Inc.       MISONIX, INC.    
 
                   
By:
  /s/ Yale Graves
 
Yale Graves
Vice President, Marketing       By:   /s/ Michael A. McManus
 
Name: Michael A. McManus, Jr.
Title:   President & CEO    
 
                                Fibra-Sonics (NY) Inc.    
 
                   
By:
  /s/ Steven Burdorf       By:   /s/ Michael A. McManus    
 
                   
 
  Steven Burdorf
Vice President, Operations           Name: Michael A. McManus, Jr.
Title:   President    

 

12



--------------------------------------------------------------------------------



 



Exhibit 1
Distributor’s Sonastar Contracts, Customer List and Sales History

 

13



--------------------------------------------------------------------------------



 



Exhibit 2
Products and Buyback Amount

 

14



--------------------------------------------------------------------------------



 



Exhibit 3
Additional Optional Products and Buyback Amount

 

15



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Promissory Note
To be Attached

 

16



--------------------------------------------------------------------------------



 



Exhibit 5
Exclusions to Section 2

 

17